DETAILED ACTION
Claims 1-19 are presented for examination.
Claims 1, 4, 10, 18, and 19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 discloses “at least one second CBG of the TB …and the one or more second RVs associated with the second TB”, in lines 8-12. There is insufficient antecedent basis for this limitation in the claim “the second TB”.
 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the processor further configured to generate, uplink (UL) feedback based on information of one or more transmission time intervals (TTIs) associated with transmissions. The limitation discloses the processor configured to generate but it omits the data being generated.
The dependent claim 13, inherit the same deficiency and therefore are rejected for the same reason.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., (hereinafter Jiang), U.S. Publication No. 2017/0214489, in view of Wu et al., (hereinafter Wu), U.S. Publication No. 2016/0277096.

As per claim 1, Jiang discloses a method for use in a wireless transmit/receive unit (WTRU) [fig. 10-13, 17, claim 16, paragraphs 0013, 0116, 0156, a method for use in a wireless transmit/receive unit (WTRU) (a method of wireless communication at a receiving device)], the method comprising: 
receiving, from a satellite base station (BS), one or more first redundancy versions (RVs) associated with a first transport block (TB) [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, receiving, from a satellite base station (BS), one or more first redundancy versions (RVs) associated with a first transport block (TB) (receiving circuitry configured to receive, from the transmitting device, one or more parity packets; the PDCP Tx 1302 may generate a first parity PDU associated with the PDUs 1, 2, and 3)]; 
receiving, from the satellite BS, one or more second RVs associated with a second TB [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, receiving, from the satellite BS, one or more second RVs associated with a second TB (a second parity PDU associated with the PDUs 4, 5, and 6)] and at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB [fig. 10-13, paragraphs 0066, 0113, at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)]; and 
on a condition that the WTRU fails to decode at least one of the first TB using the one or more first RVs or the second TB using the one or more second RVs, decoding the first TB and second TB jointly based on the at least one cRV [fig. 8, 11, 13, paragraphs 0100, 0108, 0109, 0111, 0115, on a condition that the WTRU fails to decode at least one of the first TB using the one or more first RVs or the second TB using the one or more second RVs, decoding the first TB and second TB jointly based on the at least one cRV (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].
Jiang does not explicitly disclose at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB.
However, Wu teaches at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB [fig. 12, paragraphs 0017, 0123, at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB (the parity block PB represents the concatenation (or grouping) of these parity bits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jiang by Wu, paragraph 0068].

As per claim 2, Jiang discloses the method of claim 1, 
wherein the at least one cRV includes parity bits generated from both the first TB and second TB [fig. 10-13, paragraphs 0066, 0113, wherein the at least one cRV includes parity bits generated from both the first TB and second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)].

As per claim 4, Jiang discloses the method of claim 3, 
wherein the configuration information includes a bitmap indicating at least one of a number of RVs per a bundle that groups RVs in a TB, an RV index, a code block group (CBG) index, transmission time interval (TTI) mapping information, or cRV signaling information indicating one or more TBs across which at least one cRV is to be generated [fig. 8, paragraphs 0053, 0054, 0098, 0102, wherein the configuration information includes a bitmap indicating at least one of an RV index, transmission time interval (TTI) mapping information (TTIs may correspond to frames, subframes, data blocks, time slots, or other suitable groupings of bits for transmission)].

As per claim 5, Jiang discloses the method of claim 1, further comprising: 
fig. 2, paragraphs 0054, 0102, 0132, receiving, from the satellite BS, first downlink control information (DCI) indicating that the one or more first RVs is configured for the first TB (scheduling entity 202 may transmit in the downlink control channel 208 information)]; 
decoding the first TB based on the one or more first RVs [paragraphs 0054, 0066, 0086, 0095, 0112, decoding the first TB based on the one or more first RVs (configured to decode the one or more parity packets; decoding or correctly receiving the PDU 1)]; 
receiving, from the satellite BS, second DCI indicating that the one or more second RVs and the at least one cRV are configured for the second TB [fig. 2, paragraphs 0054, 0095, 0102, 0111, 0132, receiving, from the satellite BS, second DCI indicating that the one or more second RVs and the at least one cRV are configured for the second TB (PDCP Tx 1202 forwards the PDUs 1, 3, and 5 to RLC1 Tx 1204, the PDCP Tx 1202 forwards the PDUs 2, 4, and 6 to RLC2 Tx 1206)]; and 
decoding the second TB based on the one or more second RVs [paragraphs 0054, 0066, 0086, 0095, 0109, 0112, decoding the second TB based on the one or more second RVs (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].

As per claim 6, Jiang discloses the method of claim 5, further comprising: 
on a condition that the first TB is unsuccessfully decoded, generating a first estimated TB that includes estimated information bits for the first TB; and on a condition that the second TB is unsuccessfully decoded, generating a second estimated TB that paragraphs 0008, 0061, 0066, 0096, 0100, on a condition that the first TB is unsuccessfully decoded, generating a first estimated TB that includes estimated information bits for the first TB; and on a condition that the second TB is unsuccessfully decoded, generating a second estimated TB that includes estimated information bits for the second TB (information indicating that one or more transmitted data packets was not correctly decoded and/or a number of the one or more transmitted data packets that was not correctly decoded)].

As per claim 7, Jiang discloses the method of claim 6, further comprising: 
on a condition that at least one of the first estimated TB or the second estimated TB is generated, performing at least one of: 
concatenating the first estimated TB and the second TB; concatenating the first TB and the second estimated TB; or concatenating the first estimated TB and the second estimated TB, to generate a concatenated TB [paragraphs 0100, 0102, 0106, 0109, 0110, concatenating the first estimated TB and the second estimated TB, to generate a concatenated TB (parity PDUs 912 are scheduled to be transmitted)].

As per claim 8, Jiang discloses the method of claim 7, further comprising: 
decoding, based on the at least one cRV, the concatenated TB [paragraphs 0083, 0086, 0102, 0109, decoding, based on the at least one cRV, the concatenated TB (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].

As per claim 9, Jiang discloses the method of claim 8, further comprising: 
on a condition that the concatenated TB is decoded successfully, transmitting positive hybrid automatic repeat request (HARQ) feedback to the satellite BS; and on a condition that the concatenated TB is decoded unsuccessfully, transmitting negative HARQ feedback to the satellite BS [paragraphs 0008, 0061, 0066, 0096, 0100, on a condition that the concatenated TB is decoded successfully, transmitting positive hybrid automatic repeat request (HARQ) feedback to the satellite BS; and on a condition that the concatenated TB is decoded unsuccessfully, transmitting negative HARQ feedback to the satellite BS (information indicating that one or more transmitted data packets was not correctly decoded and/or a number of the one or more transmitted data packets that was not correctly decoded)].

As per claim 10, Jiang discloses a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network [fig. 4, claim 16, paragraphs 0013, 0044, 0046, 0051, 0116, 0156, a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network (subordinate entity 204 may correspond to the UE)], the WTRU comprising: 
a receiver configured to receive [paragraphs 0065, 0066, a receiver configured to receive (a transceiver 410; receive a plurality of data packets from a transmitting device)], from a satellite base station (BS), one or more first redundancy versions (RVs) associated with a first transport block (TB) [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, receive, from a satellite base station (BS), one or more first redundancy versions (RVs) associated with a first transport block (TB) (receiving circuitry configured to receive, from the transmitting device, one or more parity packets; the PDCP Tx 1302 may generate a first parity PDU associated with the PDUs 1, 2, and 3)]; 
the receiver further configured to receive, from the satellite BS, one or more second RVs associated with a second TB [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, receive, from the satellite BS, one or more second RVs associated with a second TB (a second parity PDU associated with the PDUs 4, 5, and 6)] and at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB [fig. 10-13, paragraphs 0066, 0113, at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)]; and 
a processor configured to decode [paragraphs 0066, a processor configured to decode (processor 404 may further include parity packet decoding circuitry 444, configured to decode the one or more parity packets)], on a condition that the processor fails to decode at least one of the one or more first RVs using the one or more first RVs or the second TB using the one or more second RVs, the first TB and second TB jointly based on the at least one cRV [fig. 8, 11, 13, paragraphs 0100, 0108, 0109, 0111, 0115, on a condition that the WTRU fails to decode at least one of the first TB using the one or more first RVs or the second TB using the one or more second RVs, decoding the first TB and second TB jointly based on the at least one cRV (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].

However, Wu teaches at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB [fig. 12, paragraphs 0017, 0123, at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB (the parity block PB represents the concatenation (or grouping) of these parity bits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the unit described in Jiang by including at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs as taught by Wu because it would provide the Jiang's unit with the enhanced capability of increasing efficiency or speed in measurements or improving allocation of control processing resources [Wu, paragraph 0068].

As per claim 11, Jiang discloses the WTRU of claim 10, 
wherein the at least one cRV includes parity bits generated from both the first TB and second TB [fig. 10-13, paragraphs 0066, 0113, wherein the at least one cRV includes parity bits generated from both the first TB and second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)].

As per claim 14, Jiang discloses the WTRU of claim 10, wherein the receiver is further configured to: 
receive, from the satellite BS, first downlink control information (DCI) indicating that the one or more first RVs is configured for the first TB [fig. 2, paragraphs 0054, 0102, 0132, receive, from the satellite BS, first downlink control information (DCI) indicating that the one or more first RVs is configured for the first TB (scheduling entity 202 may transmit in the downlink control channel 208 information)]; and 
receive, from the satellite BS, second DCI indicating that the one or more second RVs and the at least one cRV are configured for the second TB [fig. 2, paragraphs 0054, 0095, 0102, 0111, 0132, receive, from the satellite BS, second DCI indicating that the one or more second RVs and the at least one cRV are configured for the second TB (PDCP Tx 1202 forwards the PDUs 1, 3, and 5 to RLC1 Tx 1204, the PDCP Tx 1202 forwards the PDUs 2, 4, and 6 to RLC2 Tx 1206)], and wherein the processor is further configured to: 
decode the first TB based on the one or more first RVs paragraphs 0054, 0066, 0086, 0095, 0112, decode the first TB based on the one or more first RVs (configured to decode the one or more parity packets; decoding or correctly receiving the PDU 1)]; and 
decode the second TB based on the one or more second RVs [paragraphs 0054, 0066, 0086, 0095, 0109, 0112, decode the second TB based on the one or more second RVs (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].

As per claim 15, Jiang discloses the WTRU of claim 14, wherein the processor is further configured to: 
on a condition that the first TB is unsuccessfully decoded, generate a first estimated TB that includes estimated information bits for the first TB; and on a condition that the second TB is unsuccessfully decoded, generate a second estimated TB that includes estimated information bits for the second TB [paragraphs 0008, 0061, 0066, 0096, 0100, on a condition that the first TB is unsuccessfully decoded, generating a first estimated TB that includes estimated information bits for the first TB; and on a condition that the second TB is unsuccessfully decoded, generating a second estimated TB that includes estimated information bits for the second TB (information indicating that one or more transmitted data packets was not correctly decoded and/or a number of the one or more transmitted data packets that was not correctly decoded)].

As per claim 16, Jiang discloses the WTRU of claim 15, wherein the processor is further configured to: 
on a condition that at least one of the first estimated TB or the second estimated TB is generated, perform at least one of: 
concatenate the first estimated TB and the second TB; concatenate the first TB and the second estimated TB; or concatenate the first estimated TB and the second estimated TB, to generate a concatenated TB [paragraphs 0100, 0102, 0106, 0109, 0110, concatenating the first estimated TB and the second estimated TB, to generate a concatenated TB (parity PDUs 912 are scheduled to be transmitted)].

As per claim 17, Jiang discloses the WTRU of claim 16, further comprising: 
the processor further configured to decode, based on the at least one cRV, the concatenated TB [paragraphs 0083, 0086, 0102, 0109, decode, based on the at least one cRV, the concatenated TB (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)]; 
a transmitter configured to transmit, on a condition that the concatenated TB is successfully decoded, positive hybrid automatic repeat request (HARQ) feedback to the satellite BS; and the transmitter further configured to transmit, on a condition that the concatenated TB is unsuccessfully decoded, negative HARQ feedback to the satellite BS [paragraphs 0008, 0061, 0066, 0096, 0100, a transmitter configured to transmit, on a condition that the concatenated TB is successfully decoded, positive hybrid automatic repeat request (HARQ) feedback to the satellite BS; and the transmitter further configured to transmit, on a condition that the concatenated TB is unsuccessfully decoded, negative HARQ feedback to the satellite BS (information indicating that one or more transmitted data packets was not correctly decoded and/or a number of the one or more transmitted data packets that was not correctly decoded)].

As per claim 18, Jiang discloses a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network [fig. 4, claim 16, paragraphs 0013, 0044, 0046, 0051, 0116, 0156, a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network (subordinate entity 204 may correspond to the UE)], the WTRU comprising: 
paragraphs 0065, 0066, a receiver configured to receive (a transceiver 410; receive a plurality of data packets from a transmitting device)], from a satellite base station (BS), one or more first redundancy versions (RVs) associated with at least one first code block group (CBG) of a first transport block (TB) [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0092, 0102, 0106, 0113, receive, from a satellite base station (BS), one or more first redundancy versions (RVs) associated with at least one first code block group (CBG) of a first transport block (TB)  (receiving circuitry configured to receive, from the transmitting device, one or more parity packets; the PDCP Tx 1302 may generate a first parity PDU associated with the PDUs 1, 2, and 3)]; 
the receiver further configured to receive, from the satellite BS, one or more second RVs associated with at least one second CBG of a second TB [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, the receiver further configured to receive, from the satellite BS, one or more second RVs associated with at least one second CBG of a second TB (a second parity PDU associated with the PDUs 4, 5, and 6)] and at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB [fig. 10-13, paragraphs 0066, 0113, at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)]; and 
a processor configured to decode [paragraphs 0066, a processor configured to decode (processor 404 may further include parity packet decoding circuitry 444, configured to decode the one or more parity packets)], on a condition that the processor fig. 8, 11, 13, paragraphs 0100, 0108, 0109, 0111, 0115, on a condition that the WTRU fails to decode at least one of the first TB using the one or more first RVs or the second TB using the one or more second RVs, decoding the first TB and second TB jointly based on the at least one cRV (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].
Jiang does not explicitly disclose at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB.
However, Wu teaches at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB [fig. 12, paragraphs 0017, 0123, at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB (the parity block PB represents the concatenation (or grouping) of these parity bits)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the unit described in Jiang by including at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs as taught by Wu because it would provide the Jiang's unit with the enhanced capability of increasing efficiency or speed in measurements or improving allocation of control processing resources [Wu, paragraph 0068].

As per claim 19, Jiang discloses a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network [fig. 4, claim 16, paragraphs 0013, 0044, 0046, 0051, 0116, 0156, a wireless transmit/receive unit (WTRU) for use in a non-terrestrial wireless communication network (subordinate entity 204 may correspond to the UE)], the WTRU comprising: 
a receiver configured to receive [paragraphs 0065, 0066, a receiver configured to receive (a transceiver 410; receive a plurality of data packets from a transmitting device)], from a satellite base station (BS), one or more first redundancy versions (RVs) associated with at least one first code block group (CBG) of a transport block (TB) [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0092, 0102, 0106, 0113, receive, from a satellite base station (BS), one or more first redundancy versions (RVs) associated with at least one first code block group (CBG) of a first transport block (TB)  (receiving circuitry configured to receive, from the transmitting device, one or more parity packets; the PDCP Tx 1302 may generate a first parity PDU associated with the PDUs 1, 2, and 3)]; 
the receiver further configured to receive, from the satellite BS, one or more second RVs associated with at least one second CBG of the TB [fig. 1, 10-13, 17, paragraphs 0061, 0066, 0083, 0102, 0106, 0113, the receiver further configured to receive, from the satellite BS, one or more second RVs associated with at least one second CBG of a second TB (a second parity PDU associated with the PDUs 4, 5, and 6)] and at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB [fig. 10-13, paragraphs 0066, 0113, at least one cross redundancy version (cRV) associated with the first TB and the one or more second RVs associated with the second TB (operate in coordination with parity packet; one or more parity PDUs may be used by the PDCP Rx 1312 to recover an associated PDU that was not decoded or correctly received)]; and 
a processor configured to decode [paragraphs 0066, a processor configured to decode (processor 404 may further include parity packet decoding circuitry 444, configured to decode the one or more parity packets)], on a condition that the processor fails to decode the TB using the one or more first RVs or the one or more second RVs, the TB based on the at least one cRV [fig. 8, 11, 13, paragraphs 0100, 0108, 0109, 0111, 0115, on a condition that the processor fails to decode the TB using the one or more first RVs or the one or more second RVs, the TB based on the at least one cRV (decode the one or more parity PDUs and use the decoded one or more parity PDUs to recover the PDU 2)].
Jiang does not explicitly disclose at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB.
However, Wu teaches at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB [fig. 12, paragraphs 0017, 0123, at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs associated with the first TB and the one or more second RVs associated with the second TB (the parity block PB represents the concatenation (or grouping) of these parity bits)].
Wu, paragraph 0068].

Claims 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Wu, and in further view of Axmon et al., (hereinafter Axmon), U.S. Publication No. 2018/0123732.

As per claim 3, Jiang discloses the method of claim 1, further comprising: 
generating uplink (UL) feedback based on information of one or more transmission time intervals (TTIs) associated with transmissions [paragraphs 0054, 0077, 0081, 0089, 0102, generating uplink (UL) feedback (uplink control channel 212 may include hybrid automatic repeat request (HARQ) feedback transmissions) based on information of one or more transmission time intervals (TTIs) (transmitted using a transmission time interval (TTI)) associated with transmissions]; and 
transmitting, to the satellite BS, uplink (UL) feedback that includes configuration information for one or more RVs and one or more cRVs [paragraphs 0052, 0054, transmitting, to the satellite BS (a scheduling entity (e.g., a base station)), uplink (UL) feedback that includes configuration information for one or more RVs and one or more cRVs (transmit uplink control information to the scheduling entity)].

However, Axmon teaches generating uplink (UL) feedback based on statistical information of one or more transmission time intervals (TTIs) associated with current transmissions and past transmissions [fig. 4, 7, paragraphs 0004, 0067, 0102, 0105, 0107, generating uplink (UL) feedback based on statistical information of one or more transmission time intervals (TTIs) associated with current transmissions and past transmissions (relevant statistics regarding a successful decoding of probing blocks can be found quickly within a couple of frames; previously erroneously received transmissions gives us enough information to correctly decode)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Jiang by including at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs as taught by Axmon because it would provide the Jiang's method with the enhanced capability of increasing robustness and reducing processing overhead [Axmon, paragraph 0026].

As per claim 12, Jiang discloses the WTRU of claim 10, further comprising: 
the processor further configured to generate, based on information of one or more transmission time intervals (TTIs) associated with transmissions [paragraphs 0054, 0077, 0081, 0089, 0102, generate (uplink control channel 212 may include hybrid automatic repeat request (HARQ) feedback transmissions) based on information of one or more transmission time intervals (TTIs) (transmitted using a transmission time interval (TTI)) associated with transmissions]; and 
a transmitter configured to transmit, to the satellite BS, uplink (UL) feedback that includes configuration information for one or more RVs and one or more cRVs [paragraphs 0052, 0054, transmitting, to the satellite BS (a scheduling entity (e.g., a base station)), uplink (UL) feedback that includes configuration information for one or more RVs and one or more cRVs (transmit uplink control information to the scheduling entity)].
Jiang does not explicitly disclose generating uplink (UL) feedback based on statistical information of one or more transmission time intervals (TTIs) associated with current transmissions and past transmissions.
However, Axmon teaches generating uplink (UL) feedback based on statistical information of one or more transmission time intervals (TTIs) associated with current transmissions and past transmissions [fig. 4, 7, paragraphs 0004, 0067, 0102, 0105, 0107, generating uplink (UL) feedback based on statistical information of one or more transmission time intervals (TTIs) associated with current transmissions and past transmissions (relevant statistics regarding a successful decoding of probing blocks can be found quickly within a couple of frames; previously erroneously received transmissions gives us enough information to correctly decode)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the WTRU described in Jiang by including at least one cross redundancy version (cRV) that is generated by puncturing the one or more first RVs as taught by Axmon because it would provide the Jiang's WTRU Axmon, paragraph 0026].

As per claim 13, Jiang discloses the WTRU of claim 12, 
wherein the configuration information includes a bitmap indicating at least one of a number of RVs per a bundle that groups RVs in a TB, an RV index, a code block group (CBG) index, transmission time interval (TTI) mapping information, or cRV signaling information indicating one or more TBs across which at least one cRV is to be generated [fig. 8, paragraphs 0053, 0054, 0098, 0102, wherein the configuration information includes a bitmap indicating at least one of an RV index, transmission time interval (TTI) mapping information (TTIs may correspond to frames, subframes, data blocks, time slots, or other suitable groupings of bits for transmission)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al., U.S. Publication No. 2019/0229751, discloses transmissions of the encoded information block are performed based on redundancy versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469